DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naval et al. US 8,012,868 B1.
Regarding claims 1 and 7, Naval discloses:
A high-frequency module (Figs. 1-3) comprising:
a wiring board (12);
a first component (18) mounted on a main surface of the wiring board;
a shield member (24) comprised of a plurality of bonding wires (26A-C) each in an arc shape for shielding at least the first component;
a plurality of connection electrodes (16 and/or 22) each provided on the main surface of the wiring board to be connected to any one of ends of the bonding wires; and
a sealing resin layer (28) for sealing the first component and the plurality of bonding wires,
the plurality of connection electrodes, including a connection electrode connected to one end of the corresponding bonding wires and a connection electrode connected to another end of the corresponding bonding wires, being disposed in a line along an end edge of the first component as viewed from a direction perpendicular to the main surface of the wiring board, and

(claim 7) col 3 lines 56-67.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naval, as applied to claim 1 above, in view of Kumbhat et al. US 10,134,682 B1.
Regarding claims 5, 6, 14 and 15, Naval discloses:
(claim 5) wherein the sealing resin layer (28) has a contact surface in contact with the main surface of the wiring board, an opposed surface facing the contact surface, and a side surface connecting an end edge of the contact surface and an end edge of the opposed surface to each other, and the sealing resin layer is further provided with a shield film (30) covering at least the opposed surface (Fig. 1)
Naval does not disclose:
the shield film covering the side surface of the sealing resin layer. 
Kumbhat discloses a patent from a similar field of endeavor in which:
the shield film (440) covering the side surface of the sealing resin layer (430) (Fig. 4E). 

(claim 6) Naval: Fig. 1
(claims 14 and 15) col 3 lines 56-67.

Allowable Subject Matter
Claims 2-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 2 stating “the plurality of connection electrodes includes first connection electrodes disposed in the first portion and second connection electrodes disposed in the second portion, and the first connection electrodes have a narrower interval between adjacent connection electrodes than the second connection electrodes”; and of claim 4 stating “the one or more bonding wires having a lower arc height include a plurality of bonding wires each having a lower arc height, and connection electrodes connected to respective ends of the plurality of bonding wires each having a lower arc height are disposed between a connection electrode connected to one end of the bonding wire having a higher arc height and a connection electrode connected to another end of the bonding wire having a higher arc height to allow the plurality of bonding wire having a higher arc height to straddle the bonding wires having a lower arc height”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.